DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 30 December 2021.
Claims 1, 9, and 12 were amended.
Claims 1-20 are pending in this Office Action.


Response to Amendment
The rejection of claim 1 under 35 U.S.C. § 112(b) regarding being indefinite was addressed and is withdrawn.
The rejection of claim 9 under 35 U.S.C. § 112(b) regarding being indefinite was addressed and is withdrawn.
The rejection of claim 12 under 35 U.S.C. § 112(b) regarding being indefinite was addressed and is withdrawn.
Applicant’s amendments and arguments with respect to claims 1-20 filed on 30 December 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Response to Arguments
Applicant’s arguments filed 30 December 2021 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicant Argues: The method for controlling devices to present content according to the amended independent claims of the present application is applied in a smart home system, while Yang relates to computer interfaces and more specifically to techniques for permitting a user to transition from use of one device to another (see Yang, col. 3, lines 35-38); at the same time Yang discloses that “Two compatible devices may decide to permit or deny the use of continuity functionalities based on (at least in part) whether the devices are associated with the same user ID. (see Yang, col. 48, lines 28-42), that is, the devices transitioned by the user in Yang must be compatible firstly, and then they must associated with the same user ID if the use of continuity functionalities are permitted.

In Response: The examiner respectfully submits that Yang teaches an exemplary multifunction device that includes a home control device (see Yang, Fig. 3; col. 25, lines 1-8). There does not appear to be any specific and explicit definition of Applicant’s claimed “smart home system” in the Specification that further distinguishes it from the home control device described in Yang. Therefore, Yang can be shown to encompass similar functionality to the claimed “smart home system.” 
Additionally, the examiner respectfully submits that it remains unclear what claim limitation the following argument is referring to: “at the same time Yang discloses that ‘Two compatible devices may decide to permit or deny the use of continuity functionalities based on (at least in part) whether the devices are associated with the same user ID.’ (see Yang, col. 48, lines 28-42), that is, the devices transitioned by the user in Yang must be compatible firstly, and then they must associated with the same user ID if the use of continuity functionalities are permitted.” It is unclear exactly how this citation of Yang differs from the claimed invention because there is no further discussion directly contrasting this interpretation of Yang with a claimed limitation. If this citation and interpretation is proffered to further bolster that argument that Yang does not teach Applicant’s claimed “smart home system,” the previous paragraph is the examiner’s response. Applicant is invited to provide evidence from the Specification or 
 If this citation and interpretation is proffered for another purpose, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
This renders the rejection proper, and thus the rejection stands.


Applicants Argue: Amended independent claim 1 of the present application recites: setting in advance, based on various application scenarios where users are located, at least one of content presentation forms corresponding to the application scenarios, including playing long and short videos, playing long and short voices, and establishing a list of the content presentation forms corresponding to the application scenarios, and as described in paragraphs 51-53 of the description of the present application, “for example, the presentation device is a speaker with display screen, the content presentation forms that the speaker with display screen can support include playing long and short videos, playing long and short voices, and displaying long and short text prompts”; in contrast, Yang merely teaches that “applications 136 may include the following modules (or sets of instructions), or a subset or superset thereof: Contacts module 137 (sometimes called an address book or contact list); Telephone module 138; Video Conference module 139; E-mail client module 140; Instant messaging (IM) module 141; Workout support module 142; Camera module 143 for still and/or video images; Image management module 144; Video player module; Music player module; Browser module 147; Calendar module 148; Widget modules 149, which may include one or more of: weather widget 149-1, stocks widget 149-2, calculator widget 149-3, alarm clock widget 149-4, dictionary widget 149-5, and other widgets obtained 

In Response: The examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the phrases “long and short videos,” “long and short voices,” and “long and short text prompts” in lines 17-19 are relative terms which renders the claim indefinite. The phrases “long and short videos,” “long and short voices,” and “long and short text prompts” are not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These phrases are merely stated in the Specification but no objective standard for measuring the degrees as claimed are present. Therefore, the scope of this claim is unclear.

Claim 9 recites the phrases “long and short videos,” “long and short voices,” and “long and short text prompts” in lines 11-13 are relative terms which renders the claim indefinite. The phrases “long and short videos,” “long and short voices,” and “long and short text prompts” are not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These phrases are merely stated in the Specification but no objective standard for measuring the degrees as claimed are present. Therefore, the scope of this claim is unclear.

Claim 12 recites the phrases “long and short videos,” “long and short voices,” and “long and short text prompts” in lines 18-20 are relative terms which renders the claim indefinite. The phrases “long and short videos,” “long and short voices,” and “long and short text prompts” are not defined by the claim, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 10,866,731) and further in view of Cranfill et al. (U.S. 10,824,322).

With respect to claim 1, Yang teaches a method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) in a smart home system (Yang, Fig. 3; col. 25, lines 1-8), comprising: determining content (Yang, col. 32, lines 61-63) 
	Yang does not explicitly teach including playing long and short videos, playing long and short voices, and displaying long and short text prompts. 
However, Cranfill teaches including playing long (movies – see Cranfill, col. 10, lines 21-25) and short videos (animations – see Cranfill, col. 28, line 60 – col. 29, line 62), playing long (audiobook – see Cranfill, col. 44, lines 37-40) and short voices (recorded voice or audio clips back and forth in real time – see Cranfill, col. 32, lines 55-59), and displaying long (electronically chat (e.g., via email) with others about 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Cranfill in order to enable including playing long and short videos, playing long and short voices, and displaying long and short text prompts. One would be motivated to do so in order to configure an eBook to provide a reading experience that is feature and/or content enriched, user-friendlier and/or otherwise enhanced (Cranfill, col. 10, lines 5-7).	

With respect to claim 2, the combination of Yang and Cranfill teaches the invention described in claim 1, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) further comprising: determining at least one content presentation form (Yang, col. 33, lines 15-49) corresponding to an application scenario (Yang, col. 35, lines 38-49) based on the application scenario in which the user is currently located (Yang, Fig. 17B; col. 40, lines 46-43); and performing at least one of: generating presentation content (Yang, col. 43, lines 8-17) corresponding respectively to the at least one content presentation form (Yang, col. 33, lines 15-49); sending content to be presented to an edge-side device and generating presentation content corresponding respectively to the at least one content presentation form by the edge-side device; and generating presentation content corresponding respectively to the at least one content presentation form and sending the generated presentation content to an edge-side device, wherein the edge-side device comprises a device through which the presentation device is networked.
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 3, the combination of Yang and Cranfill teaches the invention described in claim 2, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein the providing corresponding presentation content (Yang, col. 32, lines 61-65 and col. 43, lines 8-17) to the presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) in accordance with a determined presentation form (Yang, col. 33, lines 15-49) comprise: determining presentation content (Yang, col. 42, lines 49-63) corresponding to a content presentation form (Yang, col. 33, lines 15-49) supported by the presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) from the generated presentation content (Yang, col. 43, lines 8-17) corresponding respectively to at least one content presentation form (Yang, col. 33, lines 15-49); and providing the determined presentation content (Yang, col. 42, lines 49-63) to the presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the combination of Yang and Cranfill teaches the invention described in claim 2, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein there are included at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) responsive to content requests (Yang, Figs. 5M-5N; col. 40, lines 6-29), and the determining content presentation form (Yang, col. 33, lines 15-49) supported by presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) comprises: determining presentation forms which are set in advance and corresponding respectively to when (Yang, col. 33, lines 15-49) the at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) cooperate (Yang, col. 42, lines 49-63) to present (Yang, col. 33, lines 15-49) the content (Yang, col. 32, lines 61-63); and the providing 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Yang and Cranfill teaches the invention described in claim 4, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein the method further comprises: providing respectively presentation timing control instructions (Yang, col. 42, lines 49-63) to the at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13), to make the at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) implement synchronous presentation of (Yang, col. 42, lines 49-63) presentation content in different presentation forms (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Yang and Cranfill teaches the invention described in claim 1, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein in response to that a user mobile switching event occurs (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) during a response to the content request after the content request event occurred (Yang, Figs. 5M-5N; col. 40, lines 6-29), the method further comprises: determining a successive point when a presentation device after user mobile switching presents continuously content presented by a presentation device before mobile switching (Yang, col. 42, lines 49-63), wherein mobile switching event comprises space switching and/or application scenarios switching (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49); and performing at least one of: providing presentation content (Yang, col. 32, lines 61-63) from the successive point to (Yang, col. 42, lines 49-63) the presentation device after user mobile switching (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49), in accordance with a content presentation form (Yang, col. 33, lines 15-49) supported by the presentation device after user mobile switching (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49); and providing presentation content to the presentation device after user mobile switching in accordance with a content presentation form supported by the presentation device after user mobile switching, and controlling the presentation device after user mobile switching to present the provided presentation content from the successive point.
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the combination of Yang and Cranfill teaches the invention described in claim 6, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein for a case that mobile switching is an application scenario switching (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49), before providing the presentation content (Yang, col. 32, lines 61-63) to the presentation device after 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 8, the combination of Yang and Cranfill teaches the invention described in claim 1, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein the determining a content presentation form (Yang, col. 33, lines 15-49) supported by a presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) comprises: determining a priority of each content presentation form supported by the presentation device (Yang, Fig. 5H, elements 540, 542, 544; col. 36, line 34 – col. 37, line 6); and determining a content presentation form with the highest priority as a content presentation form supported by the presentation device (Yang, Fig. 5H, element 540; col. 36, lines 50-61).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 9, Yang teaches a method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 34, lines 47-53) in a smart 
Yang does not explicitly teach including playing long and short videos, playing long and short voices, and displaying long and short text prompts. 
However, Cranfill teaches including playing long (movies – see Cranfill, col. 10, lines 21-25) and short videos (animations – see Cranfill, col. 28, line 60 – col. 29, line 62), playing long (audiobook – see Cranfill, col. 44, lines 37-40) and short voices (recorded voice or audio clips back and forth in real time – see Cranfill, col. 32, lines 55-59), and displaying long (electronically chat (e.g., via email) with others about a particular eBook, e.g., similar to a forum, salon or book club – see Cranfill, col. 44, lines 32-40) and short text prompts (electronically chat (e.g., a chat plugin utility) with others about a particular eBook, e.g., similar to a forum, salon or book club – see Cranfill, col. 44, lines 32-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Cranfill in order to enable including playing long and short 

With respect to claim 10, the combination of Yang and Cranfill teaches the invention described in claim 9, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 34, lines 47-53) further comprising: receiving a timing control instruction sent by (Yang, col. 34, line 63 – col. 35, line 3) the cloud (Yang, Fig. 5E; col. 34, line 44 – col. 35, line 3); and presenting synchronously presentation content in accordance with timing controlled by the timing control instruction (Yang, col. 34, line 44 – col. 35, line 3).
The combination of references is made under the same rationale as claim 9 above.

With respect to claim 11, the combination of Yang and Cranfill teaches the invention described in claim 9, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 34, lines 47-53) further comprising: receiving presentation successive point information sent by (Yang, col. 34, line 63 – col. 35, line 3) the cloud (Yang, Fig. 5E; col. 34, line 44 – col. 35, line 3); and presenting the presentation content from the presentation successive point (Yang, col. 34, line 44 – col. 35, line 3).
The combination of references is made under the same rationale as claim 9 above.

With respect to claim 12, Yang teaches an apparatus for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) in a smart home system (Yang, Fig. 3; col. 25, lines 1-8), comprising: memory storing processor-executable instructions; a processor configured to: determine content (Yang, col. 32, lines 61-63) to be presented, 
Yang does not explicitly teach including playing long and short videos, playing long and short voices, and displaying long and short text prompts. 
However, Cranfill teaches including playing long (movies – see Cranfill, col. 10, lines 21-25) and short videos (animations – see Cranfill, col. 28, line 60 – col. 29, line 62), playing long (audiobook – see Cranfill, col. 44, lines 37-40) and short voices (recorded voice or audio clips back and forth in real time – see Cranfill, col. 32, lines 55-59), and displaying long (electronically chat (e.g., via email) with others about 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Cranfill in order to enable including playing long and short videos, playing long and short voices, and displaying long and short text prompts. One would be motivated to do so in order to configure an eBook to provide a reading experience that is feature and/or content enriched, user-friendlier and/or otherwise enhanced (Cranfill, col. 10, lines 5-7).	

Claims 13-18 do not teach or define any new limitations above claims 2-7 and therefore are rejected for similar reasons.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cranfill and further in view of Yu (U.S. 2019/0122121).

With respect to claim 19, Yang teaches the invention described in claim 1, including a method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) in a smart home system (Yang, Fig. 3; col. 25, lines 1-8), comprising: determining content (Yang, col. 32, lines 61-63) to be presented, based on changes in user application scenarios (Yang, col. 35, lines 38-49) and usage status (Yang, col. 33, lines 15-25 and col. 42, lines 48-63), in response to a content request event occurring (Yang, Figs. 5M-5N; col. 40, lines 6-29); determining a content presentation form (Yang, col. 33, lines 15-49) supported by a current presentation device (Yang, Fig. 5B, elements 504; col. 32, line 65 – col. 33, line 5) based on its own presentation capability (Yang, Fig. 6A, elements 504 and 602; col. 42, lines 7-9), among various content presentation forms including video 
	Yang does not explicitly teach including playing long and short videos, playing long and short voices, and displaying long and short text prompts. 
However, Cranfill teaches including playing long (movies – see Cranfill, col. 10, lines 21-25) and short videos (animations – see Cranfill, col. 28, line 60 – col. 29, line 62), playing long (audiobook – see Cranfill, col. 44, lines 37-40) and short voices (recorded voice or audio clips back and forth in real time – see Cranfill, col. 32, lines 55-59), and displaying long (electronically chat (e.g., via email) with others about 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Cranfill in order to enable including playing long and short videos, playing long and short voices, and displaying long and short text prompts. One would be motivated to do so in order to configure an eBook to provide a reading experience that is feature and/or content enriched, user-friendlier and/or otherwise enhanced (Cranfill, col. 10, lines 5-7).
The combination of Yang and Cranfill does not explicitly teach an Artificial Intelligence Internet of Things (AIoT) system. 
However, Yu teaches an Artificial Intelligence Internet of Things (AIoT) system (Yu, page 5, paragraph 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Cranfill in view of Yu in order to enable the use of an Artificial Intelligence Internet of Things (AIoT) system. One would be motivated to do so in order to enable a user-side device electrically connected to the internet network to independently learn, judge and actively interact with the user, and learn the preferences of the user (Yu, page 1, paragraph 21).	
	
With respect to claim 20, the combination of Yang, Cranfill, and Yu teaches the invention described in claim 19, including the AloT system (Yu, page 5, paragraph 64) wherein: the plurality of presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) include at least one of a smart speaker, a smart watch, a smart bracelet (Yang, Fig. 17B, element 1704; col. 40, lines 32-46 and col. 27, line 40 – col. 28, line 3), a mobile phone (Yang, Fig. 5C, element 504; col. 33, lines 20-25), an in-vehicle navigation device, a television (Yang, Fig. 6C; col. 43, lines 24-25); the plurality of 
The combination of references is made under the same rationale as claim 19 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 15, 2022